Title: From John Adams to Louisa Catherine Johnson Adams, 22 December 1818
From: Adams, John
To: Adams, Louisa Catherine Johnson



My dear Daughter
Quincy Decr 22 1818

your Letter has given me great delight
Mrs Monroe has done herself great honour, and a durable Service to her Country, by the Example She has Sett by reversing the System of dissipation of her Predecessor.
Madam Bingham and the Queen of France are not proper Models for a “Presidante” of the U.S.
I most cordially approve of your Plan and that of your husband
They wish him to Spend whole Nights with them—in gambling and drinking and then to reel home or to his Office to do the Business of the day.
I See no Objection however against his Appearing Occasionally in Publick
I cannot agree with you that “Integrity will always Stand its ground against Intrigues.” I know the contrary.
But I fully agree with you that when it will not private Station is the Post of honour.
Tell Mr A that I am assiduously and Sedulously employed in Exertions to Save him trouble, by collecting all my Papers. What a Mess! Pray continue the exquisite Entertainment your Letters / give to your FatherJohn AdamsOh! My Eyes and my Fingers! Louisa Sends Love
